Name: Commission Regulation (EEC) No 2543/88 of 11 August 1988 on the supply of refined rape seed oil to India as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/24 Official Journal of the European Communities 13 . 8. 88 COMMISSION REGULATION (EEC) No 2543/88 of 11 August 1988 on the supply of refined rape seed oil to India as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiza ­ tions eligible fpr food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; , Whereas, by its Decision of 1 October 1987 on the supply of food aid to India, the Commission allocated to this country 9 000 tonnes of refined rape seed oil to be supplied free at port of landing  landed ; Whereas it is necessary to provide for the carrying out of this measure, in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987, laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to India in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988 , p . 7. (3) OJ No L 136, 26. 5 . 1987, p . 1 . 0 OJ No L 204, 25. 7 . 1987, p. 1 . No L 223/2513 . 8 . 88 Official Journal of the European Communities ANNEX 1 . Operation No ('): 201 /88 2. Programme : 1987 3 . Recipient : India 4. Representative of the recipient (2) : Embassy of India, chaussee de Vleurgat 217, 1050 Bruxelles, Mr Banerjee, Counsellor, tel . 6409734, telex 22510 Indem B 5. Place or country of destination : India (3) 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (4) : The refined rape seed oil must be of sound, fair and merchantable quality and must meet the following criteria :  water and impurities : maximum 0,1 % ;  free fatty acids : not more than 0,15% expressed as oleic acid ;  erucic acid : not more than 5 % of total fatty acids present ;  brassicasterol : not less than 5 % of total sterol content ;  absence of soap ;  absence of foreign odours and flavours ;  peroxide number : below 10 milliequivalents of active oxygen per kilogram of oil ;  authorized additives : 10 milligrams of butylated hydroxytoluene (BHT-E-321 ) per kilogram of oil ; .  refractive index (ND 40 C) : 1,4600 to 1,4690 ;  iodine number (w ijs) : 94 to 1 26 ;  saponification number : 166 to 198 ;  maximum unsaponifiable matter : 20 g/kg 8 . Total quantity : 9 000 tonnes net 9 . Number of lots : five (A : 2 000 tonnes ; B : 2 000 tonnes ; C : 2 000 tonnes ; D : 2 000 tonnes ; E : 1 000 tonnes) 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of five litres or five kilograms,  the cans must be packed in cartons, with four cans per carton,  shipment to take place in 20-foot containers ,  Each can must bear the following inscription in English : (a) 'REFINED RAPE-SEED OIL  EDIBLE GRADE' ; (b) Content expressed in litres and kilograms ;  the outer side of the cardboard cartons should have the following markings : (a) 'REFINED RAPE-SEED OIL  EDIBLE GRADE' ; (b) Date of manufacture ; (c) Lot and batch No ; (d) Name or code of manufacturer ; (e) 'EUROPEAN COMMUNITY FOOD AID TO INDIA'; (f) 'CALCUTTA' ; (g) 'RECIPIENT : NDDB' ; (h) 'FOR OPERATION FLOOD III' 1 1 . Method or mobilization : Community market 1 2. Stage of supply : free at port of landing  landed (*) (8) (') 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Calcutta 1 6. Address of the warehouse and, if appropriate, port of landing :  No L 223/26 Official Journal of the European Communities 13 . 8. 88 17. Period for making the goods available at the port of shipment stage : A : 1 to 30 November 1988 B : 1 to 31 December 1988 C : 1 to 31 January 1989 D : 1 to 28 February 1989 E : 1 to 31 March 1989 18 . Deadline for the supply A : 1 January 1989 B : 1 February 1989 C : 1 March 1989 D : 1 April 1989 E : 1 May 1989 * 19 . Procedure for determining the costs of supply (^ - tendering 20 . Date of expiry of the period allowed for submission of tenders : 30 August 1988 not later than 12 noon . Tenders shall be valid until 12 midnight on 31 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment : A : 15 November to 15 December 1988 B : 15 December 1988 to 15 January 1989 C : 15 January to 15 February 1989 D : 15 February to 15 March 1989 E : 15 March to 15 April 1989 (c) deadline for the supply : A : 15 January 1989 B : 15 February 1989 C : 15 March 1989 D : 15 April 1989 E : 15 May 1989 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery siecurity : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, ^ Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : EEC Delegation, YMCA Building, Jai Singh Road, New Delhi 10001 . Tel . 344222. (3) Address of the recipient : Mr A. M. Desai, Chief Marketing Manager, Edible Oil (Imports), The State Corporation of India Ltd, Chandralok, 36 Janpath, New Delhi 110001 . (4) The successful tenderer shall deliver to the beneficiary :  a certificate from an official entity certifying that for the products to be delivered the standards appli ­ cable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must be endorsed by the Indian Embassy in the country of origin and must indicate the levels of caesium- 134 and caesium-137,  a certificate certifying that the products to be delivered are free of argemone oil and hydrocyanic acid (ferric-chloride test negative).  a certificate stating that the Flash Point (Pensky Marten closed method) is not less than 250 °C ; 13 . 8 . 88 Official Journal of the European Communities No L 223/27 (*) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmfull effect on the products . The containers used for transporting fish, fertilizer or hazardous chemicals are not accepted. The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities . In case of commodities delivered port of landing, in application of Article 9 (4) of Regulation (EEC) No 2200/87, the containers will be forwarded by the recipient to the supplier in order to be loaded, trans ­ ported from the factory to the port and loaded on the ship by the latter. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) Na 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (8) Supply free at terminal, as provided for in Article J4 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer : -  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to' be borne by the recipient.  Should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (') Supply free at port of shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board of the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC ;  Should containers be used on a LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense.